UNITED STATES DISTRICT CGURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 17-2303 MRW Date March l, 2019

 

Title Donner v. FCA US LLC

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk C ourt Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE
l. On Februaiy 13, Plaintiffs filed motions for attorneys’ fees and costs in this case.

(Docket # 98, 99.) Plaintiffs set the motions for hearing on March 13 -the minimum 28-day
notice period under local practice.

2. The defense didn’t seem to mind. Chrysler did not object to the date, and asked
that related motions in the Cieslikowski action be heard on the same hearing. As I recall, the
request to consolidate the hearings Was, in pait, because the lawyers are engaged in another trial
together somewhere else in California.

3. On Februaiy 27, a fluny of filings came in on the Donner fee matter. Defendant
filed its oppositions to the cost requests. (Docket # 101, 102.) And Plaintiffs filed a statement
of M-opposition regarding the motions. That is, Plaintiffs contend that Chiysler Waived its
right to oppose the requests by filing its papers less than 21 days before the hearing

4. Ooooh, hard ball. But they may not be wrong under the Local Rules. So, Chrysler
is ordered to show cause why its opposing submissions should not be struck as untimely. The
response to this OSC is due by Monday, March 11.

5. And, while we’re at it, Chrysler’s lawyers will explain why some of the recent
filings don’t comply with Local Rule 5-4.3.1. That’s the rule that says that electronically filed
documents must be converted to PDF format in a way that permits the electronic version of the
item to be searched. The rule says - honestly, the all caps is in the original - “PDF IMAGES
CREATED BY SCANNING PAPER DOCUMENTS ARE PROHIBITED.” Yet, that’s exactly
what the Ongaro / Nixon Peabody firms did with the attorney fee opposition (and the summary
judgment papers, etc., in this and other Program Cases), but not With the cost opposition
(Docket # lOl, 102.) The OSC will need a response to this, too.

CV-90 (10/08) CIVIL MINU'I'ES - GENERAL Page l of 2

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL l\/IINUTES - GENERAL

 

 

Case No. CV 17-2303 MRW Date March 1, 2019
Title Donner v. FCA US LLC
6. But, on the assumption that the Court will not rule on the non-opposition request

before the hearing (and may take up the parties canned request / opposition / reply papers in
whole), Plaintist optional reply to the fee motions will be due by March 8.

CV-90 (10/08) CIVIL MINU'I'ES - GENERAL Page 2 of 2

